Citation Nr: 0304799	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  02-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an earlier effective date of March 1, 1977 
for a grant of a 60 percent evaluation for low back pain with 
degenerative arthritis of the lumbar spine on the basis of 
clear and unmistakable error (CUE)in prior rating decisions 
of June 1977, June 1982, and September 1995.  

2.  Entitlement to an effective date, prior to July 31, 1997, 
for the award of a total rating for compensation purposes 
based on individual unemployability (TDIU) based on CUE.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 20, 1953 to 
December 24, 1956 and from November 18, 1960 to February 28, 
1977.  

The claims file contains a report of a February 1999 rating 
decision wherein entitlement was granted to an increased 
evaluation 60 percent for service-connected low back 
disability, and a TDIU, both made effective July 31, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to an effective date, prior to July 
31, 1997, for a grant of an increased evaluation of 60 
percent for the service-connected low back disability.

In January 2002 the RO denied entitlement to an effective 
date, prior to July 31, 1997, for a grant of a TDIU.

The statement of the case issued by the RO in May 2002 
addressed the issue of an earlier effective date of March 1, 
1977 (the date following discharge from service) for a grant 
of an increased evaluation of 60 percent for the veteran's 
service-connected low back pain with degenerative arthritis 
of the lumbar spine.  As made clear by the veteran in both 
his notice of disagreement and substantive appeal, he 
contends that he is entitled to a 60 percent evaluation for 
his low back disability immediately following his discharge 
from active service.  





The veteran has also raised an additional claim seeking an 
earlier effective date for the award of a TDIU effective 
within four years of his retirement from military service 
based on CUE.  This is indicated within the veteran's May 
2002 substantive appeal.  The Board will address this issue 
within the REMAND section of this determination.  


FINDINGS OF FACT

1.  In June 1977 the RO granted service connection for low 
back pain, probable muscle spasm, with traumatic arthritis 
with assignment of a 10 percent evaluation effective March 1, 
1977.  The veteran was notified of this determination and 
failed to file a timely notice of disagreement.  

2.  In June 1982, the veteran's request for an increased 
evaluation for his service-connected low back disability was 
denied by the RO.  He was notified of this decision in July 
1982.  He failed to file a timely notice of disagreement.  

3.  In September 1995 the RO denied the veteran's request for 
an increased evaluation for his low back disability.  The 
veteran appealed this determination to the Board.  In June 
1997, the Board remanded this case to the RO for additional 
development.  Later that month, the veteran withdrew, in 
writing, his claim before the Board.  

4.  On July 31, 1997, the veteran filed a claim seeking 
entitlement to a TDIU.  This claim was granted by the RO in a 
February 1999 rating action.  

5.  The June 1977, June 1982, and September 1995 rating 
decisions were supported by evidence then of record and it is 
not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.  



CONCLUSION OF LAW

The criteria for entitlement to an effective dateb of March 
1, 1977 for a grant of a 60 percent evaluation for low back 
pain with degenerative arthritis of the lumbar spine on the 
basis of CUE in prior rating decisions of June 1977, June 
1982, and September 1995 have not been met.  38 C.F.R. 
§ 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran was discharged from military 
service in February 1977.  He immediately filed a claim 
seeking service connection for his back disorder.  In a June 
1977 rating action, The RO granted entitlement to service 
connection for low back pain, probable muscle strain, with 
traumatic arthritis.  He was awarded a 10 percent evaluation 
effective March 1, 1977.  He was notified of this 
determination and failed to file an appeal.  

In December 1980, the veteran filed a claim seeking an 
increased evaluation for his service-connected disabilities.  
On VA examination in June 1982, his low back was described as 
large and muscular.  Straight leg raisings were reported to 
be painless.  It was noted that he was most tender at the 
lumbosacral level and less so at the L4-5 interspace.  The 
diagnosis indicated a degenerative osteophyte formation of 
the lumbar vertebral bodies.  Narrowing of the lumbosacral 
interspace was also indicated.  

In a June 1982 rating determination the RO denied the 
veteran's request for an increased evaluation in his service-
connected back disability.  He was notified of this 
determination in July 1982.  Once again, he failed to file a 
timely notice of disagreement.  




The veteran filed an additional claim seeking an increased 
evaluation in his service-connected back disorder.  On VA 
examination in March 1995, he reported a chronic low back 
problem.  The diagnoses included chronic lumbar arthritis, 
generally becoming progressively worse with multilevel 
degenerative disc disease without herniated nucleus pulposus 
and degenerative joint disease of the lumbar spine.  

In a September 1995 rating action the RO denied the veteran's 
claim for an increased evaluation for his low back 
disability.  He filed a timely notice of disagreement.  This 
decision was appealed to the Board.  In June 1997, the Board 
requested additional medical evidence to determine the 
severity of the service-connected low back disability.  
Additional medical records were also requested.  

In a declaration received at the RO immediately following the 
Board's determination in June 1997, the veteran stated that 
he no longer desired any further development of his request 
for an increased rating.  He requested the RO to send him a 
letter of confirmation regarding the continuation of his 
20 percent disability evaluation as well as the RO's 
"CEASING" of his request for any further development of his 
appeal.  

In a July 1997 response, the RO stated that as he had 
requested, the RO had withdrawn his appeal to the Board for 
entitlement to a rating in excess of 10 percent for the 
residuals of a low back disability.  The veteran has not 
disputed this action.  

Notwithstanding the above, the veteran, on July 31, 1997, 
filed a claim seeking entitlement to a TDIU.  The RO 
developed this issue and additional medical records were 
obtained.  In a February 1999 rating action, the RO awarded 
the veteran a 60 percent evaluation for his service-connected 
back disability and a TDIU effective July 31, 1997, the date 
of this claim.  


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran contends that he should be awarded a 60 percent 
evaluation for his service-connected back disorder effective 
on the date of his discharge from military service based on 
CUE.  In Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc), the U.S. Court of Appeals for Veterans Claims 
(CAVC) held that the duties to notify and assist contained in 
the VCAA were not applicable to CUE motions filed with 
respect to prior Board decisions.  In Parker v. Principi, 
15 Vet. App. 407, 412 (2002), the CAVC expands the holding in 
Livesay to include claims of CUE in prior RO rating 
decisions.  Accordingly, the Board finds that the VCAA does 
not apply in this case.  

In any event, the Board finds that the provisions of the VCAA 
have been met.  In the May 2002 statement of the case, the 
veteran was effectively furnished notice of types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA will assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the claimant 
has been notified the applicable laws and regulations which 
set forth the criteria for entitlement to an earlier 
effective date based on CUE.  The discussions in the rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  


Earlier Effective Date

The veteran contends that the prior rating decisions wherein 
the RO failed to award him a 60 percent evaluation for his 
service-connected low back disability should be reversed on 
the basis of CUE.  Under 38 C.F.R. § 3.105(a), a prior 
decision must be reversed or amended where evidence 
establishes "clear and unmistakable error."  For CUE error to 
exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The CAVC has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Board has carefully reviewed the veteran's statement in 
support of his claim, including his March 2002 substantive 
appeal.  In March 2002, the veteran contends that the June 
1977 rating action as well as other rating decisions were in 
error because they failed to address new and material 
evidence.  The basis for this contention is very unclear.  In 
his argument, the veteran repeatedly refers to evidence that 
did not exist at the time of the June 1977 rating action to 
support his claim that the June 1977 rating action was in 
error.  The Board may not reverse a June 1977 rating action 
based on evidence that did not exist in June 1977.  

The veteran also makes reference to formal and informal 
claims for benefits.  In this regard, the Board must note 
that the veteran's several claims for an increased evaluation 
were clearly addressed by the RO in multiple rating actions.  
Such arguments do not provide a basis to award the veteran a 
60 percent evaluation for his service-connected low back 
disability based on a finding of CUE in the June 1977 rating 
action or other rating actions.  

The veteran contends that he repeatedly addressed his 
disabilities associated with his lower back in reference to 
his employment on or about the periods of March 31, 1977, 
through February 1, 1982, to the RO.  He indicates that he 
twice requested an increased evaluation for his 
service-connected low back disability.  In this regard, the 
Board must note that the service-connected back disability 
was repeatedly evaluated by the RO in response to the 
veteran's requests for an increased rating.  

These evaluations, several of which were cited above, do not 
provide a basis to conclude that the RO clearly and 
unmistakably erred in failing to award the veteran a 
60 percent evaluation for his service-connected back 
disability.  

It must be noted that a valid claim of CUE requires more than 
a disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  This case is 
similar to the facts in Crippen in that the veteran in this 
case does not assert a total failure to consider highly 
probative evidence, but argues with the findings reached from 
those facts considered.  In this case, it is clear that the 
rating actions of June 1977, June 1982, and September 1995 
were based on the service medical records, the VA examination 
of June 1982, and the VA examination of March 1995.  

The veteran, in this case, is arguing with the interpretation 
made by the RO of these medical records.  This is not a basis 
under Caffrey, Crippen, Fugo, and Damrel, to find CUE within 
these rating determinations.  Thus, the veteran's claim must 
be denied.  In order to hold these rating decisions to be 
CUE, it would have to be concluded that the evidence of 
record at the time these decisions were rendered was such 
that the only possible conclusion based on the evidence was 
that the veteran was entitled to 60 percent disability rating 
associated with his service-connected low back disability.  
See 38 C.F.R. § 3.105(a).  

In this case, it cannot be stated that the VA examinations 
and the service medical records upon which the RO relied 
undebatably showed a 60 percent evaluation was warranted.  
Medical evidence even at this time is not very clear on this 
point.  CUE requires that error, otherwise prejudicial, must 
appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Accordingly, the veteran's claim must fail.  

The Board has also considered the issue of whether the 
September 1995 rating action is final.  As noted above, the 
veteran did appeal this rating action.  However, following 
the Board's remand, he withdrew the claim.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  In June 1997, the veteran 
withdrew his claim for an increased rating in writing.  The 
veteran's statement is unambiguous.  As a result, the 
September 1995 rating action (which had been appealed to the 
Board and was the subject of the Board's June 1997 remand) 
became the final action of VA regarding the veteran's claim.  
As a result the September 1995 rating action is final and can 
only be reversed on the basis of CUE, which is not found in 
this case. 

With regard to the veteran's frustration as noted within his 
June 1997 request to withdraw the claim, the Board 
understands the veteran's frustration in the delay of the 
adjudication of his case.  It is important for him to 
understand that the medical evidence in June 1997 did not 
entirely support the contention that he was entitled to an 
increase evaluation in his service connected back disorder.  
The Board in June 1997 was attempting to obtain additional 
medical evidence in support of the claim in order to rule 
favorably on the veteran's behalf.  

Following his withdrawal of the claim of entitlement to an 
increased evaluation for his service-connected low back 
disability, the veteran immediately filed a claim seeking a 
TDIU.  This claim was received at the RO on July 31, 1997.  
Additional evidence obtained by the RO or submitted by the 
veteran provided the basis to award a TDIU.  

As noted within the February 1999 rating action, revising the 
rating decision of February 1998 and granting the TDIU was 
not based upon CUE.  Instead, it was based upon a 
reinterpretation of medical evidence already received.  This 
reinterpretation of medical evidence does not provide a basis 
to find CUE in prior rating actions.  Indications, as noted 
within a January 1993 letter from the United States 
Department of Labor indicating that the veteran was filing a 
claim seeking compensation under the Federal Employees 
Compensation Act for a nonservice-connected disorder at his 
work following military service, also does not support the 
conclusion that the veteran was totally disabled due to a 
service-connected disorder.  

In any event, the reinterpretation by the RO of prior medical 
evidence obtained does not provide a basis to conclude that 
the rating action cited above contains CUE.  Accordingly, the 
veteran's claim must fail.  


ORDER

Enitlement to an effective date of March 1, 1977, for a grant 
of a 60 percent evaluation for low back pain with 
degenerative arthritis of the lumbar spine on the basis of 
CUE in prior rating decisions of June 1977, June 1982, and 
September 1995 is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In February 2002, the veteran indicates that he was seeking 
to file two CUE claims.  The first has been addressed above.  
The second involves entitlement to an earlier effective date 
for the grant of a TDIU on the basis of CUE.  The veteran's 
contentions are not always clear.  The Board must, however, 
review all issues that are reasonably raised from a liberal 
reading of the veteran's substantive appeal.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).




The Board finds that the veteran has filed a timely notice of 
disagreement with regard to the claim of an earlier effective 
date of the award of a TDIU.  The Board finds this is a 
distinct claim separate from his request for an earlier 
effective date of March 1977 for entitlement to an increased 
evaluation of his service-connected low back pain with 
degenerative arthritis of the lumbar spine.  

The veteran appears to be seeking a TDIU approximately four 
years after his retirement from the military on the basis of 
CUE.  The Board bases its conclusion on the veteran's May 
2002 substantive appeal, the March 2002 substantive appeal, 
the February 2002 substantive appeal, the rating actions of 
May 2001 and February 1999, and the statement of the case 
issued in May 2002, which address the first CUE claim, but 
not the second. 

As no statement of the case appears to have been issued, the 
claim of entitlement to an earlier effective date for the 
award of a TDIU remains pending in appellate status (see 
38 C.F.R. § 3.160(c)) and requires further action by the RO.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also Manlincon v. 
West, 12 Vet. App. (1999).  The veteran may wish to review 
the Board's decision above prior to filing any substantive 
appeal regarding the statement of the case to be issued by 
the RO regarding this separate claim.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (Jan. 23, 2002) (to be codified as amended 
at 38 C.F.R. § 19.9).  

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  In this case, the 
earlier effective date claim must be remanded because a 
statement of the case has not been issued, and such action 
takes place at the RO.  See Chairman's Memorandum 01-02-01 
(2002); Manlincon, suora.

On the basis of the foregoing, the case is REMANDED for the 
following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to an earlier effective date 
for the award of a TDIU on the basis of 
CUE.  The veteran and his representative 
must be advised of a time limit in which 
he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise ein order.  By this 
remand, the Board intimates no opinion as to any final action 
warranted.  No action is required of the veteran until he is 
notified by the RO.  



                       
____________________________________________
	RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


